923 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Luis G. ENSOMO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3301.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1990.

Before RICH, PAULINE NEWMAN and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Petitioner appeals from the September 7, 1989 Initial Decision of the Administrative Judge (AJ), Docket No. SE08318910494, which became the final decision of the Merit Systems Protection Board (MSPB) when the MSPB declined review on February 28, 1990.  We affirm.

OPINION

2
Petitioner seeks a civil service retirement annuity on the basis of his military service in the Philippines from 1941 through 1948.  The AJ found that petitioner's claim was based on military service only, and therefore affirmed respondent's denial of the claim.


3
As the AJ correctly stated, the law is clear that military service alone cannot establish eligibility for a civil service retirement annuity.  An individual must complete at least five years creditable civilian service to qualify for a retirement annuity.  See 5 USC 8332, 8333.


4
In the absence of a showing of any creditable civilian service, petitioner necessarily fails to meet his burden of establishing entitlement to a retirement annuity.  Accordingly, we affirm the decision below.